 Case: 4:18-cv-01561-JCH Doc. #: 17 Filed: 11/29/18 Page: 1 of 1 PageID #: 767




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

IRIS NELSON and ALEX NELSON,                      )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )   Case No. 4:18-cv-01561-SPM
                                                  )
CITY OF ST. LOUIS, MISSOURI, ​et al.​,            )
                                                  )
       Defendants.                                )

                                  MOTION TO WITHDRAW

       COMES NOW attorney Nathaniel R. Carroll and hereby requests this Court grant him

leave to withdraw as counsel of record for Plaintiffs in the above-captioned matter. All other

attorneys of record for Plaintiffs will remain.

Dated: November 29, 2018                          Respectfully submitted,

                                                  By:​/s/ ​Nathaniel R. Carroll
                                                      Nathaniel R. Carroll #67988MO
                                                      ArchCity Defenders, Inc.
                                                      440 N. 4th Street, Suite 390
                                                      St. Louis, MO 63102
                                                      855-724-2489 ext. 1012
                                                      314-925-1307 (fax)
                                                      ncarroll@archcitydefenders.org

                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that notice of the foregoing and a copy of the same was
distributed via this Court’s ECF/PACER electronic filing notification system to all counsel of
record on this 29th day of November, 2018.

                                                      /s/ ​Nathaniel R. Carroll
